DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 2/8/2021 for the application number 17169869. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a structure representation vector generating module,  a text representation vector generating module,  a joint representation learning module” of claims 11-20 and “prediction module and/or a reasoning module” of claim 11 -20  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification does not explicitly define what structure is performing the functions of the module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 7-9-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ( A Model of Text-Enhanced Knowledge Graph Representation Learning With Mutual Attention) and further in view of An ( Accurate Text-Enhanced Knowledge Graph Representation Learning) 

Regarding claim 1, Wang teaches a method for text-enhanced knowledge graph joint representation learning ( joint learning, Abstract) , at least comprising: learning a structure vector representation based on entity objects and their relation linking in a knowledge graph ( entities and their relationships in the knowledge graph, Under Introduction) and forming structure representation vectors ( structure representation, Fig 1 and Fig 2) ; discriminating credibility of reliable feature information and building an attention mechanism model ( implicit semantic of the textual relation rC of relation r with the occurrence of the target entity pair h and t in this sentence while the triple (h,r, t) is defined in given knowledge graph, .. also measuring the importance of corresponding embedded vector, Under E. Jointly-Learning With Mutual Attention ) , aggregating vectors of different sentences and obtain association-discriminated text representation vectors ( loss from over all the sentences in the set based on the vectors, Under Jointly-Learning With Mutual Attention  ) ; and building a joint representation learning model, and using a strategy to perform joint learning for the text representation vectors and the structure representation vectors based on the joint representation learning model (  ( 1) Attention From Textual Relation Representation Learning to Kg Representation Learning and 2) Attention From Kg Representation Learning to Textual Relation Representation Learning)   

Wang does not explicitly teaches using a dynamic parameter-generating strategy to perform joint learning for the text representation vectors and the structure representation vectors based on the joint representation learning model

However An in the same field of endeavor teaches using a dynamic parameter-generating strategy to perform joint learning for the text representation vectors and the structure representation vectors based on the joint representation learning model (Refer to the formula 8, 9 and 10;  where α represents the weight factor for the structural representations, rkg  Є dh, hkg  Є  dh and tkg Є dh represent the distributional representations of relation r head entity h and tail entity t learned from structural information of knowledge graph, r* Є  dh, e*_h Є dh and ~e*t Є dh represent the vectors of the text mention, head and tail entity descriptions for the triple, ~rate Є dh, hate and tate are the accurate text-enhanced representations of relation, head and tail entity, respectively. Note that, we enhance the real part vector of an entity with the textual representation of the entity as Formula (9) and (10), and treat the matrix representation of a relation as a vector with each element the same as the element in diagonal matrix, and then enhance its real part as Formula (8). In this way, we enhance the representation of knowledge graph, and calculate the plausibility of a triple based on their score functions, Under 3.2 Learning Textual Representation) 
Wang has a base concept of text enhances knowledge representation model, Wang differs from the claimed invention based on the concept of using  a dynamic parameter-generating strategy, which is taught by An. It would have been obvious to modify the teachings of Wang with the dynamic parameter strategy of jointly training the model of Ab before effective filing date to enhance the representation of knowledge graph, and calculate the plausibility of a triple based on their score functions.
Regarding claim 2, Wang modified by An as above in claim 1, teaches  the reliable feature information is obtained by extraction based on convolutional neural network model learning, in which, entity-related text description information is represented based on the convolutional neural network model learning, so as to provide semantic enhancement to the structure representation vectors ( There exists relation r defined in the knowledge graph between h and t , and the corresponding relation vector is denoted as rG . The concatenation of word vectors (wi ) and their corresponding position vectors (pi ), is utilized as CNN’s input, and we could obtain the final embedded vector rC for textual relation with the pooling layer and the convolution layer of CNN, Refer to equation 6, D., Textual Relation Representation Learning, Wang ) 
 
Regarding claim 7, An as above in claim 1, teaches wherein the method further comprises: setting up a threshold mechanism to perform comprehensive weight addition on the structure representation vectors and the text representation vectors ( filtering out the noisy text information, Under Triple Classification) 

Regarding claim 8, Wang as above in claim 7, teaches wherein the method further comprises: mining implicit association features among the vectors based on the convolutional neural network model ( CNN us utilized for implicit sematic of the textual relation, Under D. and E.) , and performing knowledge association prediction and/or data intelligence reasoning for missing relation in the knowledge graph ( predicting missing relation, Under 1. Introduction; C. Link prediction) 

Regarding claim 9, Wang modified by An as above in claim 8, teaches , wherein the dynamic parameter-generating strategy comprises: a knowledge graph having a more complicated structure has structured vector representation with a greater weight, for knowledge graphs of sparse lands, textual vector representation takes a larger share (refer to the formula 8, 9 and 10- Under 3.3 Text-Enhanced Representation Learning) 

Regarding claim 12, Wang modified by An as above in claim 11, teach , wherein the device further comprises a prediction module and/or a reasoning module, the prediction module mining implicit association features among the vectors based on a convolutional neural network model ( CNN to determine implicit relational vector, D. Textual Relation Representation Learning and  E. Jointly-Learning With Mutual Attention)  and performing knowledge association prediction for missing relation in the knowledge graph ( predicting missing relation, Under 1. Introduction; C. Link prediction)  ; and the reasoning module mining implicit association features among the vectors based on the convolutional neural network model, and performing data intelligence reasoning for the missing relations in the knowledge graph ( enhancing the knowledge graph, D. TRIPLE CLASSIFICATION TASK) 

Regarding claim 13, Wang modified by An as above in claim 12, teach ,  wherein the reliable feature information is obtained by extraction based on convolutional neural network model learning, in which, entity-related text description information is represented based on the convolutional neural network model learning, so as to provide semantic enhancement to the structure representation vectors (CNN is utilized here to expose implicit semantic of the textual relation between entity h and entity t. The procedure could be described as follows. There exists relation r defined in the knowledge graph between h and t, and the corresponding relation vector is denoted as rG. The concatenation of word vectors (wi) and their corresponding position vectors (pi), is utilized as CNN's input, and we could obtain the final embedded vector rC for textual relation with the pooling layer and the convolution layer of CNN., D. Textual Relation Representation Learning and  E. Jointly-Learning With Mutual Attention)


Regarding claim 11, arguments analogous to claim 1, are applicable. 
Regarding claim 18, arguments analogous to claim 7, are applicable. 
Regarding claim 19,arguments analogous to claim 8, are applicable. 
Regarding claim 20, arguments analogous to claim 9, are applicable. 


Regarding claim 10, An as above in claim 7, teaches  wherein the dynamic parameter-generating strategy is expressed as: 
    PNG
    media_image1.png
    28
    749
    media_image1.png
    Greyscale
 of parameters                         
                            
                                
                                    θ
                                
                                
                                    h
                                
                            
                        
                    ,                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                    are all at [0,1], which are obtained using a logistic sigmoid function ( refer to formula 8, 9 and 10, where α is between 0 and 1 An mentions α is optimized using stochastic gradient descent, which is minimization of the cost function of logistic sigmoid 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ( A Model of Text-Enhanced Knowledge Graph Representation Learning With Mutual Attention) and further in view of An ( Accurate Text-Enhanced Knowledge Graph Representation Learning) and further in view of Jun ( Dual CNN for Relation Extraction with Knowledge-Based Attention and Word Embeddings) 
Regarding claim 3, Wang modified by An as above in claim 2 does not explicitly  teach associating entity-relation linking data in the knowledge graph with texts and automatically labeling entities that have identical names; performing local semantic combination on word vector sequences in the texts based on context relation of word vector sets in the texts and extracting local semantic features of the sentences; and training sequence vectors in the texts based on a convolutional neural network model, and optimizing vector semantics of sentence representation through iterative training based on a non-linear activation function
However Jun teaches wherein representing the entity-related text description information based on the convolutional neural network model learning comprises: associating entity-relation linking data in the knowledge graph  ( associate entities, 3.1. Knowledge-Based Attention Model) with texts and automatically labeling entities that have identical names ( relational label of the entities, Under 3.1) ; performing local semantic combination on word vector sequences in the texts based on context relation of word vector sets in the texts ( relation and a sequence of words and combining the word embedding, Under 3. Methodology)  and extracting local semantic features of the sentences  ( sent to CNN for feature extraction); and training sequence vectors in the texts based on a convolutional neural network model, and optimizing vector semantics of sentence representation through iterative training based on a non-linear activation function  ( iterative training, for e.g. equation 2 and also refer to Under Optimization Strategy ) 
It would have been obvious having the concept of Wang and An to further include the teachings of Jun before effective filing date since  Wang mentioned using CNN but does not go in detail the usage of CNN and CNN can extract locally sensitive information from sentences represented by word vectors, obtain high-level features, and be effectively applied to relation classification and extraction ( Jun, Under Introduction ) 

Regarding claim 14, arguments analogous to claim 3, are applicable. 

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ( A Model of Text-Enhanced Knowledge Graph Representation Learning With Mutual Attention) and further in view of An ( Accurate Text-Enhanced Knowledge Graph Representation Learning) and further in view of Fengyuan ( Utilizing Textual Information in Knowledge Graph Embedding: A Survey of Methods and Applications) 

Regarding claim 4, Wang modified by An as above in claim 2, does not teach wherein discriminating credibility of reliable feature information comprises: acquiring sentence sets with entity pair concurrence and extracting corresponding entity structure representation vectors and/or sentence neighboring word vectors; and performing vector optimization on entities with specified names based on location feature information and word-order feature information of entity pairs in the sentences, so that a certain level of discrimination exists among representation vectors of the same entity in different said sentences

However Fengyuan teaches wherein discriminating credibility of reliable feature information comprises: acquiring sentence sets with entity pair concurrence (B. Augment The Structure-Based Kg Embedding
) ; and extracting corresponding entity structure representation vectors and/or sentence neighboring word vectors ( structure based embedding B. Augment The Structure-Based Kg Embedding ) , and performing vector optimization on entities with specified names based on location feature information and word-order feature information of entity pairs in the sentences ( position embedding and word embedding for the entity pair, Under 2. CNN) , so that a certain level of discrimination exists among representation vectors of the same entity in different said sentences ( to filter out the noise, 2. Convolutional Neural Networks) 
It would have been obvious having the concept of Wang and An to further include the teachings of Fengyuan before effective filing date since the textual relation probably exists in multiple textual mentions containing the same entity pair and it is essential to figure out which better expresses the relation (Under 2. Convolutional Neural Networks) 
Regarding claim 5, Fengyuan as above in claim 4, teaches wherein aggregating vectors of different sentences and obtaining association-discriminated text representation vectors further comprises: selecting and performing information reengineering according to location features of the structure representation vectors in the knowledge graph so as to form the text representation vectors ( equation 10 and 11) 

Regarding claim 6, Fengyuan as above in claim 4, teaches wherein forming the text representation vectors further comprises: establishing an attention weight matrix ( attention mechanism in CNN, Under 2 Convolutional Neural Networks) , and computing attention weight values of the sentences based on structure entity vectors in the knowledge graph and relation representation vectors of the sentences using the attention weight matrix (equation 10 and equation 11) 
 
Regarding claim 15, arguments analogous to claim 4, are applicable. 
Regarding claim 16, arguments analogous to claim 5, are applicable. 
Regarding claim 17, arguments analogous to claim 6, are applicable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674